Case 1:20-cv-24464-BB Document 3 Entered on FLSD Docket 10/30/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-cv-24464-BLOOM/Otazo-Reyes

 CARLOS SANCHEZ,

         Plaintiff,

 v.

 THE HOME DEPOT USA, INC.,

       Defendant.
 __________________________/

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff

 originally filed this action on August 31, 2020, in the Circuit Court of the Eleventh Judicial Circuit

 in and for Miami-Dade County, Florida. ECF No. [1-1] (“Complaint”). On October 29, 2020,

 Defendant removed the case to federal court on the basis of diversity jurisdiction. ECF No. [1]

 (“Notice”). The Court has carefully reviewed the Notice, the underlying Complaint, the record in

 this case, the applicable law, and is otherwise fully advised.

        Removal is proper in “any civil action brought in a State court of which the district courts

 of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). To establish original

 jurisdiction, a lawsuit must demonstrate the existence of either federal question jurisdiction,

 pursuant to 28 U.S.C. § 1331, or diversity jurisdiction, pursuant to 28 U.S.C. § 1332. Federal

 question jurisdiction arises “under the Constitution, laws, or treaties of the United States.” Id.

 § 1331. Diversity jurisdiction, on the other hand, exists where the parties are citizens of different

 states and the amount in controversy exceeds $75,000.00. Id. § 1332(a).
Case 1:20-cv-24464-BB Document 3 Entered on FLSD Docket 10/30/2020 Page 2 of 4

                                                       Case No. 20-cv-24464-BLOOM/Otazo-Reyes


        “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). “Where, as here, the plaintiff

 has not pled a specific amount of damages, the removing defendant must prove by a preponderance

 of the evidence that the amount in controversy exceeds the jurisdictional requirement.” Pretka v.

 Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010); see also 28 U.S.C. § 1332(a). In

 determining whether subject-matter jurisdiction exists, the Court must focus on the amount in

 controversy at the time of removal, not at any later point. Pretka, 608 F.3d at 751 (citations

 omitted); see also Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983) (“Removability

 should be determined ‘according to the plaintiff’s pleading at the time of the petition for removal.’”

 (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939))).

        Furthermore, “a federal court always has jurisdiction to determine its own jurisdiction.”

 United States v. Ruiz, 536 U.S. 622, 628 (2002) (citing United States v. Mine Workers, 330 U.S.

 258, 291 (1947)). Accordingly, “[t]he district court may remand a case sua sponte for lack of

 subject matter jurisdiction at any time.” Corp. Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561

 F.3d 1294, 1296 (11th Cir. 2009) (citing 28 U.S.C. § 1447(c)); see also Lexington-Fayette Urban

 Cty. Gov’t Civ. Serv. Comm’n v. Overstreet, 115 F. App’x 813, 816-17 (6th Cir. 2004) (“A federal

 court may remand a case sua sponte where the allegations of the complaint which gave rise to the

 federal jurisdictional basis are insufficient to confer subject matter jurisdiction on the court.”

 (citation omitted)). As such, “once a federal court determines that it is without subject matter

 jurisdiction, the court is powerless to continue.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 410 (11th Cir. 1999). “Any ‘doubt about jurisdiction should be resolved in favor of remand

 to state court.’” Family Meat, Inc. v. Scottsdale Ins. Co., No. 1:19-cv-20154, 2019 WL 8160417,

 at *2 (S.D. Fla. May 29, 2019) (quoting Univ. of S. Ala., 168 F.3d at 411).




                                                   2
Case 1:20-cv-24464-BB Document 3 Entered on FLSD Docket 10/30/2020 Page 3 of 4

                                                      Case No. 20-cv-24464-BLOOM/Otazo-Reyes


        The Notice in the instant action states that subject-matter jurisdiction exists pursuant to 28

 U.S.C. § 1332(a) on the basis of the parties’ diversity of citizenship. ECF No. [1] ¶¶ 6, 14. The

 Notice states that Plaintiff is a resident of Miami-Dade County, Florida. Id. ¶¶ 20-21. Further, the

 Notice alleges that Defendant is a Delaware corporation that has its principal place of business in

 Georgia, and that it is not a citizen of Florida. Id. ¶¶ 16-19. Thus, Defendant maintains that the

 parties are diverse.

        Additionally, although the Complaint only alleges damages in excess of $30,001.00, ECF

 No. [1-1] at 2 ¶ 1, Defendant contends that “[a]s of October 22, 2020, Plaintiff provided their

 Demand with medical bills and records related to treatment Plaintiff received related to the subject

 incident” and that the “demand totaled One Hundred and Fifty Thousand dollars and 00/100 cents

 ($150,000.00).” ECF No. [1] at ¶ 5. Defendant maintains that “it is clear from Plaintiff’s demand

 that the Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court[.]” Id. at

 ¶ 22. Remarkably, however, Defendant provides no documents to support the alleged $150,000.00

 amount other than to state in a footnote that they “will be made available to the Court upon

 request.” Id. at 2 n.1. Moreover, a review of the Complaint reveals that no such amount is

 demanded in the pleading. See ECF No. [1-1]. Defendant’s Notice falls short of meeting its burden

 of establishing the amount in controversy. See Pretka, 608 F.3d at 752. The Court therefore

 concludes that it does not have subject-matter jurisdiction over the instant action. As such, remand

 is appropriate here. See Family Meat, Inc., 2019 WL 8160417, at *2 (quoting Univ. of S. Ala., 168

 F.3d at 411).

        Accordingly, it is ORDERED AND ADJUDGED that this case is REMANDED to the

 Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. The Clerk




                                                  3
Case 1:20-cv-24464-BB Document 3 Entered on FLSD Docket 10/30/2020 Page 4 of 4

                                               Case No. 20-cv-24464-BLOOM/Otazo-Reyes


 of Court is directed to CLOSE this case. All pending deadlines are TERMINATED, and any

 pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, October 29, 2020.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                           4
